DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-23-21 has been entered.
Applicant’s amendment filed on 3-23-21 has been entered.  Claims 1 and 16-17 have been amended.  Claims 2 and 18-19 have been canceled.  Claim 20 has been added.  
Since claims 1 and 16 have been amended to remove the non-elected species, claim 16 will be examined.  Claims 1, 3-4, 6-17 and 20 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The phrase “wherein said regulating nucleic acid sequence is selected from the group consisting of a promoter, an enhancer, and/or a second biologically active nucleic acid molecule” in claim 4 is vague and renders the claim indefinite.  It is unclear whether the “second biologically active nucleic acid” is intended to be part of the group or not.  Changing the term “and/or” to “and” would be remedial.
The phrase “wherein there are no detectable polycationic structures present in the second composition” in 10-11 of claim 1 is vague and renders the claim indefinite.  It is unclear what “polycationic structures” is being referred to.  It is unclear whether the phrase “polycationic structures” means the cationic liposomes, or the neutral liposomes or both or something else.  Claims 3-4 and 6-17 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein there are no detectable polycationic structures present in the second composition” in 9-10 of claim 20 is vague and renders the claim indefinite.  It is unclear what “polycationic structures” is being referred to.  It is unclear whether the phrase “polycationic structures” means the cationic liposomes, or the neutral liposomes or both or something else. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1).  
Claims 1, 11 and 16-17 are directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesidles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles (MLV), wherein the first composition is free or essentially free of nucleic acid molecule, b) a second composition comprises non-viral expression vectors that are CpG free or CpG-reduced, wherein there are no detectable polycationic structure present in the second composition, wherein each of said non-viral expression vectors comprises a first nucleic acid 
Claim 20 is directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesicles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles (MLV), wherein the first composition is free or essentially free of nucleic acid molecule, b) a second composition comprises non-viral expression vectors that are CpG free or CpG-reduced, wherein there are no detectable polycationic structure present in the second composition, wherein each of said non-viral expression vectors comprises a first nucleic acid sequence encoding i) a first therapeutic protein and/or ii) a first biologically active nucleic acid molecule, c) a third composition consisting essentially of dexamethasone or dexamethasone palmitate, d) a first container containing the first composition, e) a second container containing the second composition, and f) a third container containing the third composition, and g) a packaging component containing said first, second and third containers.
Jensen teaches a liposome comprising lipids and at least one active ingredient, wherein at least one of the lipids is a cationic lipid and said liposome exhibiting a net positive charge at 
Jensen does not specifically teach the first composition comprising a cationic liposome that is small uni-lamellar vesicles (SUVs), and neutral liposomes that are multi-lamellar vesicles 
Klinman teaches a novel method to produce a sterically stabilized cationic liposome (SSCL).  A multilamellar vesicle (MLV) is first prepared and the small unilamellar vesicles are prepared from the MLVs by sonication or extrusion.  The unilamellar vesicles are contacted with an agent of interest such as a CpG ODN, a nucleic acid, or a protein of interest (e.g. [0127]).  Small unilamellar vesicles are generally larger than 0.5 nm in diameter and less than 100 nm in diameter (e.g. [0126]).  Klinman teaches anionic liposomes interacted poorly with CpG ODN, however, neutral and cationic liposome showed progressively higher levels of encapsulation of ODN, and incorporation efficiency was influenced by the charge but not by the size or sequence of the ODNs (e.g. [0189]).
Andreoletti teaches a nucleic acid construct, such as a bacterial plasmid, comprising DNA sequence encoding a product of interest (e.g. [0107], [0112]).  A plasmid vector comprising nucleic acid sequence encoding an antigen for inducing immune response (e.g. [0124]).  Plasmid vector can be “naked” or formulated with cationic and neutral lipids (liposomes) or microencapsulated for either direct or indirect delivery (e.g. [0127]).
st paragraph).  Davies showed delivery of a fourth-generation, CpG-free plasmid generated high-level, sustained transgene expression, which was further boosted at subsequent administration (e.g. Abstract).  It is noted that PEI is a type of polycationic liposome.
Chang (2009) teaches cationic liposome-based vaccines delivery and the ligand-targeted cationic liposome or cationic polymer complexes are made by a simple and efficient non-chemical conjugation method in which the components of the desired complex are mixed together in a defined ratio and order (e.g. Abstract, [0034]).  The complexes made can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complex.  Suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent.  The components can be mixed in the appropriate order and administered to a patient within a reasonable period of time (e.g. [0048]).  Chang also teaches nucleic acid molecules can be encapsulated, contained or complexed/associated with the liposome complexes and suitable ratio of nucleic acid molecules:liposome complexes are readily determined by the ordinary skilled artisan.  Suitable ratio of nucleic acid molecules to liposome complex is in the range of about 0.5:1 to about 1:40 (e.g. [0059], [0060]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a cationic liposome that is small uni-lamellar vesicles (SUVs), and neutral liposomes that are multi-
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a liposome in combination with a non-viral expression vector that is CpG-free or CpG-reduced because Jensen teaches a polycationic liposome (such as DOSPA) in combination with a gene for the delivery of the gene, and Davies 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a first container to contain the first composition, a second container to contain the second composition and third container to contain a third composition because Chang (2009) teaches the ligand-targeted cationic polymer complexes can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complexes and the suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent.  It would be obvious for one of ordinary skill in the art to put the polycationic liposome (polycationic structure) in one container and the gene (nucleic acid) to be delivered in another container and only to mix the polycationic liposome and the gene together when it is 
Regarding claim 16, since Chang (2009) teaches suitable ratio of nucleic acid molecules to liposome complex is in the range of about 0.5:1 to about 1:40, which encompass the ratio of polycationic structure:non-viral vector of 5:1 to 25:1, it would be obvious for one of ordinary skill in the art to have the ratio of the pocationic structure to non-viral vector in the range of 5:1 to 25:1 with reasonable expectation of success.
Regarding claim 20, it also would be obvious for one of ordinary skill in the art to put extra dexamethasone or dexamethasone palmitate in a third composition in order to optimize the delivery of the non-viral vector and its effect to the target site with reasonable expectation of success.  Since Chang (2009) teaches the ligand-targeted cationic polymer complexes can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complexes and the suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent, it would be obvious for one of ordinary skill in the art to put the polycationic liposomes in one container, the gene (nucleic acid) to be delivered in another container and the extra dexamethasone in a third container, and only to mix the polycationic liposomes, the gene 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a liposome comprising lipids and at least one active ingredient, and a pharmaceutical composition comprising said liposome and their use in monocytic associated prophylaxis, treatment and amelioration of a condition such as cancer as taught by Jensen with reasonable expectation of success.

Claims 1, 3-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Chang et al., 2014 (US 20140120157 A1).  
Claims 1, 3-4 and 12-14 are directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesidles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles (MLV), wherein the first composition is free or essentially free of nucleic acid molecule, b) a second composition comprises non-viral expression vectors that are CpG free or CpG-reduced, wherein there are no detectable polycationic structure present in the second composition, wherein each of said non-viral expression vectors comprises a first nucleic acid sequence encoding i) a first therapeutic protein and/or ii) a first biologically active nucleic acid 
Jensen teaches a liposome comprising lipids and at least one active ingredient, wherein at least one of the lipids is a cationic lipid and said liposome exhibiting a net positive charge at physiological conditions, and a pharmaceutical composition comprising said liposome and their use in monocytic associated prophylaxis, treatment and amelioration of a condition such as cancer (e.g. Abstract).  Uptake of negatively charged liposomes by human monocytic cell depends on the maturation state of the monocyte and uptake of neutral liposomes stays constant (e.g. [0005]).  Cationic liposomes are used for delivery of nucleic acids such as gene delivery technology or oligo nucleotide based knockout technology (e.g. 0017]).  The cationic lipid in the liposome can be DOTAP and DOTAP derivatives, DODAP, DOTB, DOSPA and GL67TM etc. (e.g. [0078]).  The at least one active ingredient can be an immune-suppressive compound comprising a steroid such as dexamethasone phosphate or dexamethasone palmitate (e.g. [0097]).  Unilamellar fully hydrated liposomes were made from mixtures of POPC, POPG, DOTAP and DOPE-PEG2000.  Multilamellar vesicles were prepared by dispersing the dried 
Klinman teaches a novel method to produce a sterically stabilized cationic liposome (SSCL).  A multilamellar vesicle (MLV) is first prepared and the small unilamellar vesicles are prepared from the MLVs by sonication or extrusion.  The unilamellar vesicles are contacted with an agent of interest such as a CpG ODN, a nucleic acid, or a protein of interest (e.g. [0127]).  Small unilamellar vesicles are generally larger than 0.5 nm in diameter and less than 100 nm in diameter (e.g. [0126]).  Klinman teaches anionic liposomes interacted poorly with CpG ODN, however, neutral and cationic liposome showed progressively higher levels of encapsulation of ODN, and incorporation efficiency was influenced by the charge but not by the size or sequence of the ODNs (e.g. [0189]).
Andreoletti teaches a nucleic acid construct, such as a bacterial plasmid, comprising DNA sequence encoding a product of interest (e.g. [0107], [0112]).  A plasmid vector comprising nucleic acid sequence encoding an antigen for inducing immune response (e.g. 
Davies teaches preparation of CpG-free plasmid expressing luciferase and PEI (polyethylenimine) polymer was re-suspended at 4.3 mg/ml in sterile water and pH adjusted to 7.4, and pDNA/PEI formulations were prepared to a final pDNA concentration of 0.2 mg/ml and with a PEI nitrogen to DNA phosphate (N-P) molar ratios of 10:1 (e.g. p. 5619, left column, last paragraph, right column, 1st paragraph).  Davies showed delivery of a fourth-generation, CpG-free plasmid generated high-level, sustained transgene expression, which was further boosted at subsequent administration (e.g. Abstract).  It is noted that PEI is a type of polycationic liposome.
Chang (2009) teaches cationic liposome-based vaccines delivery and the ligand-targeted cationic liposome or cationic polymer complexes are made by a simple and efficient non-chemical conjugation method in which the components of the desired complex are mixed together in a defined ratio and order (e.g. Abstract, [0034]).  The complexes made can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complex.  Suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent.  The components can be mixed in the appropriate order and administered to a patient within a reasonable period of time (e.g. [0048]).  Chang also teaches nucleic acid molecules can be encapsulated, contained or complexed/associated with the liposome complexes and suitable ratio of nucleic acid molecules:liposome complexes are readily determined by the ordinary skilled artisan.  Suitable ratio of nucleic acid molecules to liposome complex is in the range of about 0.5:1 to about 1:40 (e.g. [0059], [0060]).

Chang (2014) teaches a pharmaceutical composition comprising a ligand-targeted cationic liposome complex comprising a cationic liposome, a ligand, and one or more nucleic acid molecules including plasmid DNA, siRNA, miRNA, shRNA or antisense nucleic acids, wherein the ligand is directly complexed/associated with, but not chemically conjugated to the cationic liposome (e.g. [0124]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the non-viral expression vector further comprises an regulating nucleic acid sequence that reduces the duration of expression of the first nucleic acid sequence that would occur in the absence of the regulating nucleic acid sequence, or the first biologically active nucleic acid molecule comprising a shRNA sequence, a miRNA sequence, or an antisense sequence or ribozyme because both Jensen and Chang (2014) teach a cationic liposome in combination with a nucleic acid molecule and Chang (2014) teaches the nucleic acid molecule could be plasmid DNA, siRNA, shRNA, miRNA or antisense nucleic acids.  It would be obvious for one of ordinary skill in the art to substitute the gene (nucleic acid molecule) taught by Jensen with the nucleic acid molecule, such as plasmid DNA, siRNA, shRNA, miRNA or antisense nucleic acids taught by Chang (2014) in order to deliver the nucleic 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a liposome comprising lipids and at least one active ingredient, and a pharmaceutical composition comprising said liposome and their use in monocytic associated prophylaxis, treatment and amelioration of a condition such as cancer as taught by Jensen with reasonable expectation of success.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Liu et al., March 12, 2015 (US 20150071903 A1). 
Claims 1 and 15 are directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesidles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles 
The teachings of Jensen, Klinman, Andreoletti, Davies and Chang (2009) are as discussed above.  Jensen, Klinman, Andreoletti, Davies and Chang (2009) do not specifically teach the first biologically active nucleic acid molecule comprises a CRISPR single guide RNA sequence.  
Liu teaches cationic lipid refers to a lipid which has a cationic charge at physiologic pH and can take a variety of forms such as liposomes.  Cationic liposomes can be made from DOTMA, DOTAP, DOSPA and DDAB etc. (e.g. [0021]).  For plasmid-based transfection experiments, Cas9 expression plasmid plus sgRNA plasmid of a linear DNA PCR product expressing sgRNA for targeting either the EMX1, CLTA2, or VEGF locus were transfected with Lipofectamine 2000, and HEK293T cells were isolated 2 days later (e.g. [0242]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the first biologically active nucleic acid molecule comprising a CRISPR single guide RNA sequence because Liu teaches using cationic liposome in combination with a plasmid expressing sgRNA for the delivery of the sgRNA 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a liposome comprising lipids and at least one active ingredient, and a pharmaceutical composition comprising said liposome and their use in monocytic associated prophylaxis, treatment and amelioration of a condition such as cancer as taught by Jensen with reasonable expectation of success.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Schaebitz et al., 2005 (US 20050142109 A1). 
Claims 1 and 6 are directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesidles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles (MLV), wherein the first composition is free or essentially free of nucleic acid molecule, b) a second composition comprises non-viral expression vectors that are CpG free or CpG-reduced, wherein there are no detectable polycationic structure present in the second composition, 
The teachings of Jensen, Klinman, Andreoletti, Davies and Chang (2009) are as discussed above.  Jensen, Klinman, Andreoletti, Davies and Chang (2009) do not specifically teach the first nucleic acid sequence encodes the therapeutic protein selected from human G-CSF, Rituximab and human Factor IX.  
Schaebitz teaches providing G-CSF to an individual by administering one or more nucleic acids encoding the G-CSF in the form of a recombinant vector.  The suitable vector includes liposomes containing proteins that will attach to neural cells and contain nucleic acid encoding G-CSF (e.g. [0277]).  The G-CSF can be from human (e.g. [0550]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the first nucleic acid sequence encoding a human G0-CSF because Schaebitz teaches using liposome in combination with a nucleic acid encoding human G-CSF to deliver the nucleic acid encoding human G-CSF to a target cell.  Since both Jensen and Schaebitz teach a liposome in combination with a nucleic acid molecule, it would be obvious for one of ordinary skill in the art to substitute the gene (nucleic acid molecule) taught by Jensen with the nucleic acid encoding human G-CSF taught by Schaebitz in order to deliver the nucleic acid encoding human G-CSF to a target site with reasonable expectation of success.
.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., March 19, 2015 (US 20150079155 A1) in view of Davies et al., 2012 (Biomaterials, Vol. 33, p. 5618-5627), Chang et al., 2009 (US 20090053299 A1), Klinman et al., 2010 (US 20100104507 A1) and Andreoletti et al., 2007 (US 20070104726 A1) as applied to claims 1, 11, 16-17 and 20 above, and further in view of Rapp, Jeffrey C., 2002 (US 20020108132 A1). 
Claims 1 and 7-10 are directed to a system comprising a) a first composition i) comprising a first amount of cationic liposomes comprising cationic lipids and dexamethasone and/or dexamethasone palmitate, and wherein said cationic liposomes are small uni-lamellar vesidles (SUVs) and (ii) neutral liposomes, wherein said neutral liposomes are multi-lamellar vesicles (MLV), wherein the first composition is free or essentially free of nucleic acid molecule, b) a second composition comprises non-viral expression vectors that are CpG free or CpG-reduced, wherein there are no detectable polycationic structure present in the second composition, wherein each of said non-viral expression vectors comprises a first nucleic acid sequence encoding i) a first therapeutic protein and/or ii) a first biologically active nucleic acid molecule, c) a first container containing the first composition, (d) a second container containing the second composition, and e) a packaging component containing said first container and second container.  Claim 7 specifies the non-viral expression vectors comprise a first nucleic 
The teachings of Jensen, Klinman, Andreoletti, Davies and Chang (2009) are as discussed above.  Jensen, Klinman, Andreoletti, Davies and Chang (2009) do not specifically teach the non-viral expression vectors comprise a first nucleic acid sequence encoding said first therapeutic protein, and the first therapeutic protein comprises a monoclonal antibody light chain or a monoclonal antibody heavy chain or a first nucleic acid encoding a monoclonal antibody heavy chain and a second nucleic acid encoding a monoclonal antibody light chain.
Rapp teaches preparation of separate vectors containing a cDNA encoding either the heavy chain or light chain of a human monoclonal antibody against CTLA-4 and transfection of cultured quail oviduct cells with combination of DMRIE-C liposomes and cDNA.  Only the cells co-transfected with both heavy chain (p1083) and light chain (p1086) expressed monoclonal antibody detectable by ELISA (e.g. [0181], [0182]).  It is apparent that either p1083 or p1086 or both p1083 and p1086 was used to transfect oviduct cells.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-viral expression vectors comprising a first nucleic acid sequence encoding said first therapeutic protein, and the first therapeutic protein comprises a monoclonal antibody light chain or a monoclonal antibody heavy chain or a first nucleic acid encoding a monoclonal antibody heavy chain and a second nucleic acid 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a liposome comprising lipids and at least one active ingredient, and a pharmaceutical composition comprising said liposome and their use in monocytic associated prophylaxis, treatment and amelioration of a condition such as cancer as taught by Jensen with reasonable expectation of success.

Applicant argues that claim 1 has been amended to recite that the first composition comprises a) cationic liposomes comprising cationic lipids and dexamethasone, and said cationic liposomes are small uni-lamellar vesicles (SUVs) and b) neutral liposomes that are multi-lamellar vesicles (MLV).  Newly added claim 20 further recites a third composition consisting essentially of dexamethasone or dexamethasone palmitate.  None of the references alone or in combination teach or suggest SUV cationic liposomes in combination with MLV neutral 
The cited references Jensen, Klinman and Andreoletti would make it obvious for one of ordinary skill in the art for the combination of cationic liposomes are small uni-lamellar vesicles (SUVs) and neutral liposomes that are multi-lamellar vesicles (MLV) recited in the amended claim 1 and new claim 20.  Chang (2009) teaches the ligand-targeted cationic polymer complexes can be provided in the form of a kits for use in the systemic delivery of a nucleic acid, therapeutic molecule, or other payload by the complexes and the suitable kits can comprise, in separate, suitable containers, the liposome, the ligand, and the nucleic acid, the therapeutic or diagnostic agent.  It would be obvious for one of ordinary skill in the art to put the polycationic liposome+dexamethasone in one container, the gene (nucleic acid) to be delivered in another container, the extra dexamethasone in a third container, and only to mix the polycationic liposome+dexamethasone, the gene and the extra dexamethasone together when it is desired to administer the complexes to a patient with reasonable expectation of success.  Since the polycationic liposome+dexamethasone and gene are in separate container, it is obvious that the second composition comprising non-viral expression vectors (nucleic acid) would have no detectable polycationic liposome (polycationic structures) present in the second composition.  Further, it also would be obvious for one of ordinary skill in the art to put the kit in a package or a box or a container to store all the components of the kit.  The package or box or container is considered a packaging component.


Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632